REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the valve timing regulation device of claim 1, the inclusion of:
“a first bearing interposed between the input shaft and the first rotator; and
a planetary bearing interposed between the input shaft and the planetary rotator so as to radially surround the first bearing” was not found.
The prior art of Schaefer et al. (US 2008/0210182) teaches a valve timing regulation device including a first rotator, a second rotator, and an input shaft.  A first bearing (i.e. planetary bearing) is interposed between the input shaft and planetary rotator while another bearing (i.e. first bearing), which radially surrounds the planetary bearing, is interposed between the first rotator and the second rotator.  The prior art, however, does not fairly teach or suggest that both bearings contact the input shaft in such a way that the planetary bearing radially surrounds the first bearing as described above.
In the valve timing regulation device of claim 6, the inclusion of:
“a first bearing interposed between the input shaft and the first rotator;
a second bearing interposed between the input shaft and the second rotator; and
a planetary bearing interposed between the input shaft and the planetary rotator” was not found.

The prior art of Uehama et al. (US 2008/0083388) teaches a valve timing regulation device including a first rotator, a second rotator, and an input shaft.  A first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746